Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to Claim 5:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein determining the desired command for the tattoo machine comprises determining a desired command to deactivate the first tattoo machine and activate a second tattoo machine.
In regard to Claim 18:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein determining the desired command for the tattoo machine comprises determining a desired command to incrementally change the voltage supplied to the tattoo machine.
In regard to Claim 21:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
determine a desired command for the tattoo machine based upon the monitored hand gesture input; control the voltage supplied to the tattoo machine based upon the determined desired command; and wherein monitoring the hand gesture input comprises one of monitoring a hand gesture in a clockwise motion, monitoring a hand gesture in a counter-clockwise motion, monitoring a hand gesture in a left-right motion, or monitoring a hand gesture in an up-down motion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W POOS/Primary Examiner, Art Unit 2896